Case: 2:21-mj-00087-CMV Doc #: 1 Filed: 02/08/21 Page: 1 of 7 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

U.S. Postal Service Priority Mail parcel 9505 5146 9126
1033 2173 96 addressed to “Justin M Bates, PO Box
4670, Newark, OH 43058"

APPLICATION FOR A SEARCH WARRANT

Case No. iA Is n(- 31

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Southern District of Ohio , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
& evidence of a crime;
ot contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
Oa person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. Section 841(a)(1) Possession with intent to distribute a controlled substance
21 U.S.C. Section 843(b) Prohibited use of a communication center (U.S. Mail)

The application is based on these facts:
See Aitachment Cc

a Continued on the attached sheet. . . | veces
6 Delayed notice of days (give exact ending date if more than 30 days: ) is req
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

ee

Applicant's signature

Dustin Rambacher, Special Agents .
a 2

Sworn to before me and signed in my presence.

Pe GN as
Date: 22 See

 

 

City and state: Columbus, OF _____—

 

— — ——————————————————
Case: 2:21-mj-00087-CMV Doc #: 1 Filed: 02/08/21 Page: 2 of 7 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF
U.S. POSTAL SERVICE PRIORITY MAIL

 

PARCEL 9505 5146 9126 1033 2173 96 CaseNo.
ADDRESSED TO “JUSTIN M BATES, PO
BOX 4670, NEWARK, OH 43058"

AFFIDAVIT IN SUPPORT OF

APPLICATION FOR SEARCH WARRANT
I, Dustin L. Rambacher, being duly sworn, deposes and states the following:

1. Tam a Special Agent for the U.S. Postal Service Office of Inspector General (USPS
OIG) assigned to conduct general investigations of USPS employees and the abuse of U.S. Mail.
I have been a USPS OIG Special Agent since 2011. During this time, I have been assigned to
conduct investigations of narcotics and internal mail theft, investigating the mailing of illegal
narcotics, their proceeds, and the theft, rifling, destruction, mistreatment, willful delay, or
tampering of the U.S. Mail. I have training and experience in the enforcement of laws in the United
States, including training on how to conduct drug related investigations, search and seizure laws,
evidence handling and processing, and drug identification and field testing. I am a graduate of the
Criminal Investigator Training Program at the Federal Law Enforcement Training Center at
Glynco, Georgia. I have a Bachelor’s degree in criminal justice from the University of Mount
Union and a Master’s degree in criminal justice from the University of Cincinnati.

2. The information in this affidavit is based on personal knowledge and information

provided to me by other law enforcement officers and individuals. The information in this affidavit

e cause. The information is not a

is provided for the limited purpose of establishing probab!

complete statement of all facts related to this case.
Case: 2:21-mj-00087-CMV Doc #: 1 Filed: 02/08/21 Page: 3 of 7 PAGEID #: 3

3. On June 3, 2020, the affiant began conducting pro-active reviews of Postal Service
parcel data to identify locations receiving suspicious parcels from known narcotics source
locations. In this review, the affiant observed that a delivery point in Granville, OH had received
a high volume of parcels where the postage was paid for in cryptocurrency via the U.S. Postal
Service.

4, On July 14, 2020, the affiant obtained information indicating the person possibly
receiving these suspicious parcels in Granville, OH was also the registrant for Post Office Box
(PO Box) 4670 in Newark, OH. A review of Postal Service parcel data revealed a pattern of

parcels where a larger than usual portion of the postage was paid for in cryptocurrency inbound to

PO Box 4670, Newark, OH 43058.

5. The use of cryptocurrency to pay for postage is not illegal, however using
cryptocurrency can act as an anonymizer for someone who attempts to send illegal drugs through
the mail. It is also known that drug traffickers will also pay for postage using cash to help conceal
their identity as well.

6. On February 5, 2021, the affiant observed that Priority Mail parcel 9505 5146 9126
1033 2173 96 (TARGET PARCEL) was inbound to Newark, OH. According to Postal Service

tracking number data, TARGET PARCEL had received a scan in Ohio that day. TARGET

PARCEL originated in Hollywood, FL on February 2, 2021. Postal Service records indicate that

the postage was paid for using cash, which was different from the trend that originally initiated

this investigation.

7. Later on February 5, 2021, the affiant intercepted TARGET PARCEL from the

k, OH. The affiant observed that the addressee on TARGET PARCEL is

mailstream in Newar.
“Justin M Bates, PO Box 4670, Newark, OH 43058.” The return address on TARGET PARCEL
Case: 2:21-mj-00087-CMV Doc #: 1 Filed: 02/08/21 Page: 4 of 7 PAGEID #: 4

is “Swim’nSport LLC/2330 E Sunrise Bivd, Fort Lauderdale, FL 33304.” TARGET PARCEL is
currently secured at a Central Ohio Drug Enforcement Task Force office located in the Southern
District of Ohio.

8. According to Postal Service records, a Justin M. Bates is registered to PO Box 4670,
Newark, OH 43058. According to law enforcement databases, there is a business associated with
the return address that is similar in name, “Swim’n Sport Shops Inc.” A social media account
associated with Swim ’N Sport advertises that they sell resort, swim and fitnesswear.

9. The affiant conducted an additional review of the parcels that have historically been
sent to PO Box 4670, Newark, OH 43058. Postal Service records showed that in December 2020,
another parcel was also mailed to the PO Box from Hollywood, FL. A review of Postal Service
processing images showed that the parcel had similar labelling characteristics as TARGET
PARCEL. The December 2020 parcel was addressed to Justin M Bates, from “Sogofishing LLC,
1542 NW 15" Ave, Fort Lauderdale, FL 33311.”

10. According to law enforcement databases, “Sogofishing LLC” is associated with the
return address. A review of Sogofishing’s website revealed that the company sells clothing and
fishing equipment.

11, | Both the December 2020 “Sogofishing LLC” parcel and TARGET PARCEL had
similar labels and print font, even though they were mailed bearing return addresses for two
different businesses. Postal Service data indicates that both of these parcels were retail parcels,
not PC Postage or cryptocurrency parcels. The affiant is unaware of any additional parcels sent in
these companies’ names to the PO Box.

12. Florida is a known source area for the shipment of illegal narcotics to Central Ohio,

as well as other areas of the United States.
Case: 2:21-mj-00087-CMV Doc #: 1 Filed: 02/08/21 Page: 5 of 7 PAGEID #: 5

13. On February 5, 2021, I contacted the CODE Task Force to obtain a K-9 to conduct
a parcel lineup, to include TARGET PARCEL. CODE Task Force Detective Tanner Vogelmeier
is the handler for “Salsa,” a drug detection dog most recently certified by the Ohio Peace Officers
Training Commission for the detection of the odor of Marijuana, Cocaine, Heroin, and
Methamphetamine and their derivatives. K-9 “Salsa” has had four years of service, starting in
February 2016. “Salsa” has completed the Special Purpose Canine Unit Evaluation.

14. | TARGET PARCEL was placed in a lineup among other boxes varying in size, and
K-9 “Salsa” was allowed to search the entire area. Detective Vogelmeier concluded that K-9
“Salsa” did alert positively to TARGET PARCEL. Based on that alert, Detective Vogelmeier
concluded that the odor of one of the drugs that K-9 “Salsa” is trained and certified to detect was
present in TARGET PARCEL.

15. Based on the foregoing facts, probable cause exists to believe that TARGET
PARCEL, USPS Priority Mail parcel with tracking number 9505 5146 9126 1033 2173 96,
contains controlled substances in violation of Title 21, United States Code, Sections 841(a)(1) and
843(b). I respectfully request the Court to find probable cause to issue a search warrant to search
the parcel described in Attachment A for the items listed in Attachment B.

Dustin L. Rambacher
Special Agent

U.S. Postal Service

Office of Inspector General

 

Sworn and subscribed before me this a day of February 2021.

Ut Ja 4

Chelsey M. Vascura
U.S. Magistrate Judge
Case: 2:21-mj-00087-CMV Doc #: 1 Filed: 02/08/21 Page: 6 of 7 PAGEID #: 6

Attachment A

U.S. Postal Service Priority Mail parcel 9505 5146 9126 1033 2173 96 addressed to

“Justin M Bates, PO Box 4670, Newark, OH 43058"
Case: 2:21-mj-00087-CMV Doc #: 1 Filed: 02/08/21 Page: 7 of 7 PAGEID #: 7

Attachment B

 

Any controlled substances, contraband, fruits of the crime, attribution documents, notes,
records, and/or currency related to illegal drug trafficking, which constitute evidence of

violations of Title 21, United States Code, Sections 841(a)(1) and 843(b).
